               Case 4:21-cr-00089-JST Document 19 Filed 06/09/21 Page 1 of 2




     SHAFFY MOEEL (State Bar. No. 238732)
 1   Moeel Lah Fakhoury LLP
 2   1300 Clay St, Suite 600
     Oakland, CA 94612
 3   Telephone: (510) 500-9994
     shaffy@mlf-llp.com
 4

 5
      Attorneys for Defendant
 6    STEVEN FERNANDO
 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                              OAKLAND DIVISION
10

11    UNITED STATES OF AMERICA,                          Case Number: 21-CR-0089 JST
12                    Plaintiff,
                                                         STIPULATION AND ORDER
13    v.                                                 CONTINUING HEARING
14    STEVEN FERNANDO,
15                    Defendant.
16

17

18          Mr. Fernando was arraigned on June 1, 2021 and entered a not guilty plea to charges related to

19 drug-trafficking. See ECF. No. 11. On that date, this Court ordered a bail hearing for Mr. Fernando to be

20
     heard on June 8, 2021. On June 8, 2021, the defense requested a continuance until June 10, 2021. See
21
     ECF. No. 16. The defense has since learned that Mr. Fernando’s proposed surety cannot attend the hearing
22
     on June 10, 2021 because of an employment obligation.
23
            For this reason, the parties jointly request that the hearing be moved to June 17, 2021 at 1:00 p.m,.
24

25 SO STIPULATED.

26    Dated: June 9, 2021                                  STEPHANIE HINDS
27

28                                    STIPULATION AND ORDER CONTINUING
                                                 21-cr-0089-JST
               Case 4:21-cr-00089-JST Document 19 Filed 06/09/21 Page 2 of 2




                                                            Acting United States Attorney
 1

 2                                                          /s/
                                                            CHRISTINA LIU
 3                                                          Assistant United States Attorney

 4
      Dated: June 9, 2021                                   /s/
 5
                                                            SHAFFY MOEEL
 6                                                          Attorney for Mr. Fernando

 7

 8

 9

10                                                   ORDER

11          Accordingly, and for good cause shown, THE COURT ORDERS THAT:
12          Mr. Steven Fernando’s bail hearing previously set for June 10, 2021 at 1:00 p.m. shall be continued
13
     to June 17, 2021 at 1:00 p.m.                                      ISTRIC
14                                                                 TES D      TC
            IT IS SO ORDERED.                                    TA


                                                                                        O
                                                             S




15


                                                                                         U
                                                           ED




                                                                                          RT
                                                                                     D
                                                                            RDERE
                                                       UNIT




16                                                                      OO
          June 9, 2021
                                                                IT IS S
17 DATED:
                                                                                    u         R NIA
18                                                                          a M. Ry
                                                       NO




                                                                    D o n n
                                                                                             FO

                                                              Judge
19                                                       _________________________
                                                        RT




                                                                                         LI


                                                         HON. DONNA RYU
                                                           E R STATES MAGISTRATE
                                                            H




                                                                                         A




20                                                       UNITED             C    JUDGE
                                                                 N                 F
                                                                     D IS T IC T O
21                                                                         R

22

23

24

25

26
27

28                                   STIPULATION AND ORDER CONTINUING
                                                21-cr-0089-JST
